Title: To Thomas Jefferson from Tench Coxe, 11 November 1793
From: Coxe, Tench
To: Jefferson, Thomas



Chesnut Street Novr. 11th 1793

Mr. T. Coxe requests that Mr. Jefferson will do him the honor to inform him, whether it appears by the records of the Department of State that a commission, as Inspector of the Revenue for the port of Balte., has been transmitted to Danl. Delozier, lately appointed Surveyor
 
of that port. Mr. Coxe can not find that such a commission has ever been received by the officer, or by the Treasury. In the confusion produced by the late Malady in Philada. it is possible it may not have occurr’d that two Commissions were necessary. The late Mr. Ballard held both, and it has been almost our universal course in the appointments to those two offices in the other ports.
